UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form N-8F Application for Deregistration of Certain Registered Investment Companies. I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1): ¨ Merger x Liquidation ¨ Abandonment of Registration (Note:Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) ¨ Election of status as a Business Development Company (Note:Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund:UBS Equity Opportunity Fund, L.L.C. 3. Securities and Exchange Commission File No.:811-10269 4. Is this an initial Form N 8F or an amendment to a previously filed Form N-8F? x Initial Application ¨ Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): c/o UBS Alternative and Quantitative Investments LLC 677 Washington Boulevard Stamford, Connecticut 06901 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: Robert F. Aufenanger Executive Director - Product Control UBS Alternative and Quantitative Investments LLC 677 Washington Boulevard Stamford, Connecticut 06901 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with Rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: BNY Mellon Investment Servicing (US) Inc. 400 Bellevue Parkway Wilmington, Delaware 19809 Attention:Dan Lennick 302-791-3108 NOTE:Once deregistered, a fund is still required to maintain and preserve the records described in Rules 31a-1 and 31a-2 for the periods specified in those rules. 8. Classification of fund (check only one): x Management company; ¨ Unit investment trust; or ¨ Face amount certificate company. 9. Subclassification if the fund is a management company (check only one): ¨ Open-end x Closed-end State law under which the fund was organized or formed (e.g., Delaware, Massachusetts): Delaware Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund's contracts with those advisers have been terminated: UBS Alternative and Quantitative Investments LLC 677 Washington Boulevard Stamford, Connecticut 06901 Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund's contracts with those underwriters have been terminated: UBS Financial Services Inc., 1285 Avenue of the Americas, New York, New York 10019 If the fund is a unit investment trust ("UIT") provide: (a) Depositor's name(s) and address(es): (b) Trustee's name(s) and address(es): Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurance company separate account)? ¨ Yes x No If Yes, for each UIT state: Name(s): File No.: 811- Business Address: (a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? x Yes ¨ No If Yes, state the date on which the board vote took place:September 16, 2010 If No, explain: (b) Did the fund obtain approval from the shareholders concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? ¨ Yes x No If Yes, state the date on which the shareholder vote took place: If No, explain:Neither the terms of the Fund's limited liability company agreement nor Delaware state law required a shareholder vote to approve the liquidation. II. Distributions to Shareholders Has the fund distributed any assets to its shareholders in connection with the Merger or Liquidation? x Yes ¨ No (a) If Yes, list the date(s) on which the fund made those distributions: January 21, 2011 March 2, 2011 June 27, 2011 December 23, 2011 (b) Were the distributions made on the basis of net assets? x Yes ¨ No (c) Were the distributions made pro rata based on share ownership? x Yes ¨ No (d) (If No to (b) or (c) above, describe the method of distributions to shareholders.For Mergers, provide the exchange ratio(s) used and explain how it was calculated: (e) Liquidations only: Were any distributions to shareholders made in-kind? ¨ Yes x No If Yes, indicate the percentage of fund shares owned by affiliates, or any other affiliation of shareholders: Closed end funds only: Has the fund issued senior securities? ¨ Yes x No If Yes, describe the method of calculating payments to senior securityholders and distributions to other shareholders: Has the fund distributed all of its assets to the fund's shareholders? x Yes ¨ No If No, (a) How many shareholders does the fund have as of the date this form is filed? (b) Describe the relationship of each remaining shareholder to the fund: Are there any shareholders who have not yet received distributions in complete liquidation of their interests? ¨ Yes x No If Yes, describe briefly the plans (if any) for distributing to, or preserving the interests of, those shareholders: III. Assets and Liabilities Does the fund have any assets as of the date this form is filed? (See question 18 above) ¨ Yes x No If Yes, (a) Describe the type and amount of each asset retained by the fund as of the date this form is filed: (b) Why has the fund retained the remaining assets? (c) Will the remaining assets be invested in securities? ¨ Yes ¨ No Does the fund have any outstanding debts (other than face amount certificates if the fund is a face amount certificate company) or any other liabilities? ¨ Yes x No If Yes, (a) Describe the type and amount of each debt or other liability: (b) How does the fund intend to pay these outstanding debts or other liabilities? IV. Information About Event(s) Leading to Request For Deregistration (a) List the expenses incurred in connection with the Merger or Liquidation: (i) Legal expenses:$10,000 (ii) Accounting expenses:$0 (iii) Other expenses (list and identify separately): Custody fees: $
